


Exhibit 10.7
SELECTIVE INSURANCE GROUP, INC.
2014 OMNIBUS STOCK PLAN


DIRECTOR RESTRICTED STOCK UNIT AGREEMENT
This DIRECTOR RESTRICTED STOCK UNIT AGREEMENT (the “Restricted Stock Unit
Agreement”) is made and entered into as of the date appearing on the signature
page below, by and between Selective Insurance Group, Inc., a New Jersey
corporation (the “Company”) and [DIRECTOR] (the “Recipient”).
WHEREAS, the Board of Directors of the Company (the “Board”) has adopted the
Selective Insurance Group, Inc. 2014 Omnibus Stock Plan (the “Plan”); and
WHEREAS, the Salary and Employee Benefits Committee (the “Committee”) of the
Board has approved a grant of Restricted Stock Units to the Recipient to be made
on [GRANT DATE] (the “Date of Grant”) as set forth below, pursuant to the Plan.
NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:
1.Definitions. Capitalized terms which are not defined herein shall have the
meanings set forth in the Plan.


2.Grant of Restricted Stock Units. The Company hereby grants to the Recipient an
Award of [NUMBER] Restricted Stock Units, subject to all of the terms and
conditions of this Restricted Stock Unit Agreement and the Plan.


3.Entitlement to Settlement. The Recipient shall become entitled to settlement
of his or her Restricted Stock Units upon the earliest of the following dates
(any such date on which the Recipient becomes entitled to settlement of a
Restricted Stock Unit pursuant to this Section 3, a “Settlement Date”):


(a)the applicable anniversary date[s]1 set forth below, provided that the
Recipient continuously serves as a member of the Board of the Company from the
Date of Grant through the applicable anniversary date:
Date
Percentage Settled
 
 
 
 
 
 



(b)if the Recipient ceases to be a member of the Board for any reason other than
Cause, the Recipient’s “separation from service,” within the meaning of Section
409A of the Code and Treas. Reg. Section 1.409A-1(h), from the Company
(“Separation from Service”); and


(c)the occurrence of a Change in Control which also qualifies as a change in the
ownership or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company, as described in Section 409A
of the Code and Treas. Reg. Section 1.409A-3(i)(5).


1 Note: Actual dates and vesting percentages to be determined by the Committee
at the Date of Grant.








--------------------------------------------------------------------------------




Notwithstanding the foregoing, if the Recipient ceases to be a member of the
Board by reason of Cause prior to an applicable Settlement Date, the Recipient
shall not be entitled to settlement of any Restricted Stock Units and all such
Restricted Stock Units shall immediately be forfeited.
4.Dividend Equivalents. Upon the Settlement Date of a Restricted Stock Unit
pursuant to Sections 3 and 6, the Recipient shall also be entitled to receive
the Fair Market Value of that number of shares of Company Stock that would have
been payable had the aggregate dividends paid with respect to a share of Company
Stock during the period commencing on the Date of Grant of the Restricted Stock
Unit and terminating on the Settlement Date been immediately reinvested in
Company Stock on the dividend payment date.  All such dividend equivalents shall
be subject to the same vesting and forfeiture requirements as apply to the
Restricted Stock Units, and shall be paid to the Recipient in shares of Company
Stock (with any fractional shares paid in cash) in accordance with, and at the
same time as, settlement of the vested Restricted Stock Units to which they are
related.


5.Restrictions on Transfer. The Restricted Stock Units may not be transferred,
sold, assigned, hypothecated, pledged or otherwise disposed of, and any
purported transfer of a Recipient’s rights with respect to the Restricted Stock
Units, whether voluntary or involuntary, by operation of law or otherwise,
including by way of sale, assignment, transfer, pledge or otherwise, shall be
null and void; provided, however that such Restricted Stock Units may be
transferred, assigned or otherwise disposed of by will or the laws of descent
and distribution, or as may be permitted by the Committee to the extent provided
under Section 22(c) of the Plan.


6.Settlement of Restricted Stock Units. The Company shall deliver to the
Recipient (or, if applicable, the Recipient’s designated beneficiary or legal
representative) that number of shares of Company Stock as is equal to the number
of Restricted Stock Units covered by this Restricted Stock Unit Agreement for
which the Recipient is entitled to settlement as soon as administratively
practicable after the applicable Settlement Date, but in no event later than the
end of the calendar year in which the Settlement Date occurs.


7.Specified Employees. Notwithstanding anything in Sections 3 and 6 to the
contrary, to the extent (i) the Recipient is entitled to settlement of
Restricted Stock Units upon his Separation from Service pursuant to Section
3(b); and (ii) at the time of his Separation from Service, the Recipient is a
“specified employee” of the Company under Section 409A of the Code (a “Specified
Employee”), then delivery of Company Stock and payment of any related dividend
equivalents upon settlement of the Recipient’s Restricted Stock Units shall be
made, without interest, upon the earlier of (x) the first business day following
the expiration of six months following the Recipient’s Separation from Service;
and (y) the date of the Recipient’s death; provided, however, that such deferral
shall be effected only if and to the extent required to avoid adverse tax
treatment to the Recipient under Section 409A of the Code.


8.No Rights as a Stockholder. Until shares of Company Stock are issued, if at
all, in satisfaction of the Company’s obligations under this Restricted Stock
Unit Agreement and entered on the books of the Company’s transfer agent, the
Recipient shall have no rights as a stockholder.


9.Securities Laws Requirements. Notwithstanding anything contrary to the Plan,
the Company shall not be obligated to cause its transfer agent to enter in its
records the transfer of shares of Company Stock to the Recipient pursuant to the
Plan unless and until the Company is advised by its counsel that such book entry
is in compliance with all applicable laws, regulations of governmental authority
and the requirements of any securities exchange on which shares of Company Stock
are traded. Further, the Committee may require, as a condition of such book
entry, that the Recipient of such shares make such agreements and
representations, and that such book entry contain such notations, as the
Committee, in its sole discretion, deems necessary or advisable. The transfer of
any shares of Company Stock under the Plan shall be effective only at such time
as counsel to the Company shall have determined that the issuance is in
compliance with all applicable laws, regulations of governmental authority and
the requirements of any securities exchange on which shares of Company Stock are
traded. The Committee may, in its sole discretion, defer the effectiveness of
any transfer of shares of Company Stock under the Plan in order to allow the
issuance of such shares to be made pursuant to registration or an exemption from
registration or other methods for compliance available under federal or state
securities laws. In the event the Committee decides to defer the effectiveness
of a transfer, the Committee shall inform the Recipient in writing of such
decision.




--------------------------------------------------------------------------------




10.Protections Against Violations of Constituent Documents. No purported sale,
assignment, mortgage, hypothecation, transfer, pledge, encumbrance, gift,
transfer in trust (voting or other) or other disposition of, or creation of a
security interest in or lien on, any of the shares of Company Stock deliverable
following the vesting of the Restricted Stock Units by any holder thereof in
violation of the provisions of the Certificate of Incorporation or the By-Laws
of the Company, shall be valid, and the Company will not transfer any of said
shares of Company Stock on its books nor will the holder of any of said Company
Stock be entitled to vote, nor will any dividends be paid thereon, unless and
until there has been full compliance with said provisions to the satisfaction of
the Company.  The foregoing restrictions are in addition to and not in lieu of
any other remedies, legal or equitable, available to enforce said provisions.


11.Notices. Any notice required or permitted to be given to the Company under
this Restricted Stock Unit Agreement shall be addressed to Selective Insurance
Group, Inc., Attention: Corporate Secretary, 40 Wantage Avenue, Branchville, New
Jersey 07890; any notice required or permitted to be given to the Recipient
hereunder shall be deemed given when delivered personally, when deposited with a
United States Post Office, postage prepaid, addressed, as appropriate, either at
the Recipient’s address as last known by the Company or such other address as
the Recipient may designate in writing to the Company, or by electronic delivery
to the Recipient’s electronic address as last known by the Company or such other
address as the Recipient may designate in writing to the Company.


12.Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Restricted Stock Unit Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.


13.Amendments. Except as otherwise provided in Section 16 of this Agreement,
this Restricted Stock Unit Agreement may be amended or modified at any time only
by an instrument in writing signed by each of the parties hereto.


14.Survival of Terms. This Restricted Stock Unit Agreement shall apply to and
bind the Recipient and the Company and their respective permitted assignees and
transferees, heirs, legatees, executors, administrators and legal successors.


15.Agreement Not a Contract for Services. Neither the grant of Restricted Stock
Units, the execution of this Restricted Stock Unit Agreement nor any other
action taken pursuant to this Restricted Stock Unit Agreement shall constitute
or be evidence of any agreement or understanding, express or implied, that the
Recipient has a right to continue to provide services as an officer, director,
employee or consultant of the Company for any period of time or at any specific
rate of compensation.


16.Severability. If a provision of this Restricted Stock Unit Agreement is held
invalid by a court of competent jurisdiction, the remaining provisions will
nonetheless be enforceable according to their terms.  Further, if any provision
is held to be over broad as written, that provision shall be amended to narrow
its application to the extent necessary to make the provision enforceable
according to applicable law and enforced as amended.


17.Governing Law. This Restricted Stock Unit Agreement shall be governed by and
construed according to the laws of the State of New Jersey without regard to its
principles of conflict of laws.


18.Incorporation of Plan; Acknowledgment. This Restricted Stock Unit Award is
granted pursuant to the Plan, and the Restricted Stock Units and this Restricted
Stock Unit Agreement are in all respects governed by the Plan and subject to all
of the terms and provisions thereof, whether such terms and provisions are
incorporated in this Restricted Stock Unit Agreement by reference or are
expressly cited. By signing this Restricted Stock Unit Agreement, the Recipient
acknowledges receipt of copies of the Plan and the prospectus related to the
Plan.


(The remainder of this page is intentionally left blank)










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Restricted Stock Unit Agreement on the day and year first above written.


SELECTIVE INSURANCE GROUP, INC.




By: ___________________________________
Name:______________________________                
Title: ______________________________                    




                            
[DIRECTOR]




_______________________________________
Current Date




